Title: To George Washington from Major John Thornton, 7 April 1777
From: Thornton, John
To: Washington, George



Dear Sir,
Fredericksburg [Va.] April 7: 77

I received your favour of 20th March and am truly sensable of the Honour intended Me & shall with pleasure serve to the best of My knowledge in any Post you[r] Excellency pleaseth to appoint Me The publick good & not promotion has & I hope ever will regulate My conduct if the Officers are appointed in proper places which I doubt not the Men may still [be] raisd the Orders or instructions its your Excellencies pleasure to communicate I hope may be as full as possable & then shall Most chearfully & implicitly be Obey’d. I am your Most Obdt Servt

Jo. Thornton

